Citation Nr: 9916350	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.

3.  Entitlement to a disability rating in excess of 10 
percent for gastritis.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  It appears that thereafter he served as a member of 
the Texas Army National Guard, possibly from 1974 until his 
discharge in April 1986.

The veteran's original claim of entitlement to service 
connection for seizure disorders was denied by an October 
1983 rating decision.  A claim to reopen was subsequently 
denied by a June 1989 rating decision.  He was informed of 
both decisions, and did not appeal.

Service connection was granted for bilateral pes planus by a 
January 1975 rating decision.  A noncompensable (zero 
percent) disability rating was assigned, effective July 10, 
1974.  This rating was subsequently increased to 10 percent 
by a December 1976 rating decision.  This same decision also 
granted service connection for gastritis, evaluated as 10 
percent disabling.  Both of these ratings were effective July 
26, 1976.

The seizure disorders claim is before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which found that new and material 
evidence had not been submitted to reopen the claim.  This 
matter was previously before the Board in November 1995, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
November 1995 remand.

The veteran's claims for increased disability ratings are 
before the Board on appeal from an October 1996 rating 
decision by the RO.


FINDINGS OF FACT

1.  In October 1983 and June 1989, the RO found that the 
veteran was not entitled to service connection for a seizure 
disorder; the veteran was informed of both decisions, and did 
not appeal.

2.  The evidence submitted to reopen the veteran's claim 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury and is by 
itself, or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence tends to show that the veteran was required 
to report for administrative duties with his National Guard 
unit at the armory in Fort Worth, Texas, on the weekend of 
January 31, 1981, and February 1, 1981; his participation was 
to be from 7:30 a.m. to 4:30 p.m., on both Saturday and 
Sunday.

4.  The veteran was in attendance for duty at the National 
Guard armory on Saturday, January 31, 1981, but not on 
Sunday, February 1, 1981.

5.  On February 1, 1981, the veteran was injured in a single 
vehicle accident at 12:52 a.m. at a location less than 15 
miles from the National Guard armory in Fort Worth, Texas.

6.  The veteran's seizure disorder is the result of a head 
injury he sustained in the motor vehicle accident on February 
1, 1981.

7.  The veteran was not on active duty, active duty for 
training (ACDUTRA) or inactive duty training at the time of 
the motor vehicle accident, nor was he proceeding directly to 
or returning directly from duty at the National Guard armory.

8.  The evidence shows that the veteran was driving at an 
unsafe speed and was under the influence of alcohol at the 
time of the February 1981 motor vehicle accident.

9.  The medical evidence does not show that the veteran's pes 
planus is manifest by marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, 
characteristic callosities, marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  Furthermore, the evidence indicates that his 
foot pain is relieved, at least to some degree, by orthopedic 
shoes.


CONCLUSIONS OF LAW

1.  The June 1989 decision denying the veteran's claim for a 
seizure disorder is final.  38 U.S.C. 4005(c) (1988) 
(38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.192 (1988) 
(38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been presented to reopen 
the veteran's claim for a seizure disorder; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for a seizure disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.6 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for the veteran's bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.40, 4.45. 4.59, 4.71a, Diagnostic 
Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder:  Background.  The veteran's original claim 
of entitlement to service connection for a seizure disorder 
was received in July 1983.  At that time he reported that he 
had been experiencing seizures for the past 2 and 1/2 years.  
In an August 1983 statement, he reported that the injury 
which caused his seizure disorder occurred while he was 
traveling to a monthly National Guard drill, and identified 
the name and address of this unit.  He subsequently submitted 
another statement in September 1983, where he reported that 
the injury was sustained in an automobile accident that 
occurred while he was en route to the National Guard drill.  
Additionally, he stated that he would ask his unit commander 
to send a letter confirming that he was en route to the drill 
at the time of the accident.

Medical records were obtained from the John Peter Smith 
Hospital for February 1981.  These records show that the 
veteran was treated for an open fracture in the right 
temporal region with brain herniation following a motor 
vehicle accident.  Also, these records note that the veteran 
was initially taken to the Glenview Hospital prior to being 
transferred to John Peter Smith.  Discharge diagnosis was 
status post open skull fracture with contusion and laceration 
of the brain.

In an October 1983 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder.  The claim was denied for the following 
reasons: 

No information has been received from 
either the veteran's commanding officer 
or the National Guard to substantiate the 
veteran's claim that he was considered to 
be on active duty at the time of the 
accident, and there is no basis to 
establish service connection for the 
condition claimed.  In addition, the 
claimant has not obtained any medical 
information from the Glenview Hospital, 
an accident report from the Fort Worth 
Police Department, nor any other 
information to substantiate his claim.

The veteran was informed of this decision, and did not 
appeal.

VA medical records are on file which cover the period from 
June to October 1983.  These records show treatment for 
seizures.

In February 1989, the veteran submitted his request to reopen 
his claim of entitlement to service connection for a seizure 
disorder.  In support of his claim he submitted various 
records from the Texas Army National Guard, including medical 
records, which covered the period from November 1984 to June 
1985.  These records show that the veteran was found unfit 
for retention due to "status post closed head trauma 
necessitating debridement with seizure disorder secondary to 
same."

In April 1989, the RO sent a development letter to the 
veteran's National Guard unit, requesting that they verify 
the veteran veteran's periods of active duty, to include 
ACDUTRA, since 1974.  In May 1989, the National Guard 
submitted records showing the veteran's active duty and 
ACDUTRA periods from 1983 until his discharge of April 1, 
1986.

The evidence on file shows that the veteran underwent a VA 
neurological examination in April 1989.  His seizure disorder 
history was noted, including the 1981 motor vehicle accident.  
Final diagnosis was seizure disorder secondary to closed head 
injury, under good control at this time.

In June 1989, the veteran submitted a completed VA Form 21-
4176, Report of Accidental Injury in Support of Claim for 
Compensation or Pension.  The veteran reported that the 
accident occurred on February 1, 1981, while he was traveling 
from Shreveport, Louisiana, for his National Guard drill.  
The accident occurred in North Richland Hills, Texas, in 
Tarrant County.  He reported that he was traveling on the 
highway when he put on his right turn signal to exit when his 
car slid across the highway on the icy road and hit the 
guardrail, at which time his car overturned in a ditch.  The 
veteran stated that the accident occurred at night time, that 
the road was icy, and that there was freezing rain.  Further, 
he reported that he was treated for his injuries at the John 
Peter Smith Hospital.

In a June 1989 rating decision, the RO found that service 
connection was not established for a seizure disorder.  The 
veteran was informed of this decision by correspondence dated 
in July 1989.  This correspondence reflects that a VA Form 1-
4107 was enclosed, which is the Notice of Procedural and 
Appellate Rights.  See 
Grovhoug v. Brown, 7 Vet. App. 209, 211 (1994); see also 
Scott v. Brown, 7 Vet. App. 184, 190 (1994).  

No further correspondence was received from the veteran until 
August 1992.  At that time, the veteran reported that he was 
seeking service connection for his seizure disorders.  He 
again stated that this disability was due to his February 
1981 motor vehicle accident, and provided details about this 
accident.  Further, he asserted that the condition had been 
aggravated by service.  In support of his claim, he submitted 
additional copies of his National Guard records. 

In a February 1993 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
his claim.  Specifically, the RO stated that duplicate copies 
submitted did not constitute new and material evidence.  

The veteran's Notice of Disagreement was received in March 
1993, and a Statement of the Case was issued to the veteran 
in April 1993.  The RO noted that the claim had been 
previously denied by the rating decisions of October 1983 and 
June 1989, that a timely appeal had not been received, and 
that the decisions did not involve clear and unmistakable 
error.  The RO found that there was no evidence of a seizure 
disorder during the veteran's period of active duty from 1971 
to 1974, and that there was no evidence of a seizure disorder 
during the first post-service year.  Additionally, the RO 
found that no evidence had been submitted to support the 
veteran's claim that he was traveling to a National Guard 
drill when he had his motor vehicle accident in February 
1981.  Finally, the RO concluded that the evidence submitted 
in August 1992 consisted of duplicate copies of records 
previously considered and did not constitute new and material 
evidence.

Additional evidence was submitted by the veteran in June 
1993.  This evidence included one page of a police report 
concerning the veteran's February 1, 1981, motor vehicle 
accident.  This report reflects that the veteran was the 
operator of the vehicle and that his address was in Garland, 
Texas.  It also shows the accident occurred on Sunday, 
February 1, 1981, at 12:52 a.m., the weather was cloudy with 
rain, the road and surface conditions were wet asphalt, and 
the police were notified of the accident at 12:52 a.m.  It 
was stated that the accident occurred while the veteran was 
traveling on the highway when he "whipped" his vehicle into 
the right lane where he lost control, the vehicle began to 
skid, and slid across the roadway where it struck a guard 
rail.  Under the heading "Factors Contributing to 
Accident," it was indicated that the veteran had been 
driving at an unsafe speed given the conditions of the road, 
and that he had been under the influence of alcohol.  
Additionally, the report referred to attached pages, but none 
were submitted at that time.  Therefore, the report was 
labeled as "incomplete" by the RO.

Also on file are various lay statements from the veteran's 
sisters and mother in support of his claim.  These statements 
confirmed that the veteran was in a motor vehicle accident in 
February 1981.  One sister also reported that he was supposed 
to attend National Guard duty on the morning of the accident.  
His mother reported that she called the National Guard the 
day of the accident to let them know why the veteran had not 
shown for duty.  

The veteran provided testimony at a personal hearing before 
the RO in July 1993.  At this hearing, the veteran testified 
about the circumstances of his February 1981 motor vehicle 
accident, including the fact that he was driving to report 
for his morning National Guard drill.  He also testified that 
after his accident he did experience some seizures while 
serving in the National Guard.  On inquiry, the veteran 
acknowledged that he had had a few beers.  He reported that 
the accident occurred on a Saturday night, that he had had 
National Guard duty on Saturday morning, and that he was 
supposed to have additional duty on Sunday.  The veteran's 
wife also provided testimony about what the veteran had told 
her of the circumstances of the accident.

Also on file is a lay statement from Major H. Wheatfall, 
dated in July 1993.  Major Wheatfall reported that he had 
been the veteran's commander for his National Guard unit, and 
that to the best of his recollection, the veteran was in a 
motor vehicle accident on February 1, 1981.

A Hearing Officer's Decision was issued later in July 1993, 
which held that service connection had not been established 
for the veteran's seizure disorder.  The Hearing Officer 
noted that while a decision concerning willful misconduct had 
not been made, the evidence showed that the veteran was 
involved in his accident during the early morning hours of 
Sunday, February 1, 1981.  Also, the police report showed 
that the veteran was driving at an unsafe speed and was under 
the influence of alcohol, and that the veteran acknowledged 
having consumed some beers.  Further, the veteran stated that 
he had been on drill the preceding Saturday and was on his 
way to the Sunday drill.  The Hearing Officer stated that 
service connection may be established for disability arising 
from an injury incurred while proceeding directly to or 
returning directly from active duty for training or inactive 
duty training.  Such determinations were to take into 
consideration the hour on which the individual began to 
proceed or return and the hour on which the individual was 
scheduled to arrive for such duty.  The Hearing Officer noted 
that it had not been definitely confirmed by official service 
department records that the veteran was on active duty for 
training or inactive duty for training on February 1, 1981.  
However, the Hearing Officer concluded that it was not 
reasonable that the veteran would have been reporting to his 
unit at or about 1:00 a.m. on Sunday, February 1, 1981.

The case came before the Board in November 1995.  At that 
time, the Board noted that the case of Robinette v. Brown, 8 
Vet. App. 69 (1995) held that even prior to the submission of 
a well grounded claim triggering the duty to assist under 38 
U.S.C.A. § 5107(a), the VA has an obligation under 38 
U.S.C.A. §§ 5103(a) and 7722 to advise the appellant of the 
evidence necessary to complete his application for benefits.  
Accordingly, the Board found that it was essential that the 
dates of the appellant's active duty and ACDUTRA with the 
National Guard be verified.  The Board noted that the 
evidence on file only showed verification of service from 
1983 and thereafter.  It was also noted that the police 
accident report was incomplete.  Therefore, the Board 
remanded the case for the RO to take appropriate action to 
verify the veteran's service with the Texas Army National 
Guard for January and February 1981, to include any inactive 
duty training dates for this period of time; to attempt to 
obtain a copy of the complete police report for the February 
1981 accident; and to attempt to obtain copies of any 
ambulance report for this accident as well as medical records 
from the Glenview Hospital where he was initially treated 
following the accident.  Thereafter, the RO was to 
readjudicate the claim based on any additional information 
obtained in compliance with the above-requested action.

Following the Board's remand, the RO sent development letters 
to the veteran and the Headquarters of his National Guard 
unit in March 1996.  

Medical records were obtained from the Tarrant County 
Hospital for February 1981, which shows treatment for the 
veteran's head injury following his motor vehicle accident.

A complete copy of the February 1981 police accident report 
was obtained which provided some additional details of the 
veteran's accident.  These additional details show that after 
the veteran's vehicle struck the guard rail it continued to 
slide across the median going across both west bound lanes 
(the veteran had been traveling east).  He then slid back 
across the west bond lanes, across the median, and across the 
east bound lanes, and slid down an embankment.  An 
illustration of the circumstances of this accident was 
attached to the report.

In a statement received in April 1996, the veteran reported 
that the Glenview Hospital's name had been changed to North 
Hill Medical Center.

Also in April 1996, the RO received a Texas Army National 
Guard Form 63 concerning the veteran.  This Form noted that 
the veteran served on active duty from July 1971 to July 
1974, and that there was no information regarding rank, 
dates, and points earned for retirement for the period from 
July 1974 to November 1980.  In November 1980, the veteran 
joined the Texas Army National Guard.  However, it is not 
clear whether he had any active duty periods, to include 
ACDUTRA or inactive duty training, until July 1981.  

In March 1997, the North Hills Hospital, North Richland 
Hills, Texas, submitted a statement reporting that the 
veteran was only seen at John Peter Smith.  The facility 
reported that the records had been thoroughly checked, but 
that there was no sign of the veteran having been there.

Also on file is the veteran's Army National Guard Retirement 
Credits Record.  This record shows that for the period from 
November 1980 to July 1981, the veteran earned 9 points as a 
Member of the Army National Guard; had no period of active 
duty, ACDUTRA, or full time training duty; no active duty 
points; and that he had a total of 33 points for this period.  
This Record then shows that for the period from July to 
December 1981, the veteran earned 7 points as a Member of the 
Army National Guard; 17 total points inactive duty; had 
active duty, ACDUTRA, or full time training duty for two 
weeks in July 1981, for which he earned 15 points; and that 
he had 32 total points for this period.

An Estimated Earnings During Military Service is also on 
file, which shows that the veteran had various periods of 
active military service from July 1981 and thereafter.  

Further, there is an August 1984 statement from the National 
Guard which shows that the veteran was authorized for 
admission to a government medical facility for pain in the 
right leg, back, and neck areas, from an injury that occurred 
during annual training.  Specifically, the veteran lost 
control of a 5 ton truck he was driving, and due to some 
mechanical reason he had run off the road and into trees 
causing damage to the truck.  This document reflects that 
line of duty status was undetermined, but was being 
investigated.

VA medical records are on file from the VA Medical Center 
(VAMC) in Shreveport, Louisiana, which cover the period from 
June 1983 to January 1993, and from the VA Outpatient Clinic 
(VAOPC) in Fort Worth, Texas, for the period from February 
1994 to April 1996.  These records note the veteran's history 
of a seizure disorder, but primarily show treatment for other 
physical problems.  In fact, records from June 1995 report 
that the veteran had not experienced seizures for the past 12 
years.

In November 1997, a deferred rating decision noted that the 
VA had been unable to verify the veteran training status from 
January 1, 1981, to February 1, 1981.  Thus, the veteran's 
request for an extension to obtain verification of his 
training status was granted for a period of 30 days from the 
date of the correspondence.

A new lay statement was received from Major Wheatfall in 
February 1998.  Major Wheatfall reiterated the fact that he 
served as the veteran's National Guard unit commander.  He 
reported that during the weekend of January 31, 1981, to 
February 1, 1981, the unit was engaged in administrative 
duties at the armory in Fort Worth, and that these duties 
involved the veteran's participation from 7:30 a.m. to 4:30 
p.m., on both Saturday and Sunday.  Major Wheatfall stated 
that to his recollection, the veteran lived in Shreveport, 
Louisiana, and that he traveled to Fort Worth for his weekend 
duty.  He stated that the veteran was in attendance on 
Saturday, January 31, 1981, but was not in attendance on 
Sunday, February 1, 1981, due to the motor vehicle accident.

In a November 1998 Supplemental Statement of the Case, the RO 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for a seizure 
disorder.  The RO summarized the evidence on record, 
including the fact that extensive records had been obtained 
from the National Guard service from November 1980 to April 
1986.  It was noted that these records showed that the 
veteran had 24 inactive duty for training points, but no 
exact dates were given.  The RO found that there had been no 
verification received to show that the veteran was obligated 
to serve on inactive duty for training on Sunday, February 1, 
1981.  Therefore, the RO concluded that there was still no 
basis to establish service connection for a seizure disorder 
secondary to the February 1981 accident because there had 
been no verification that the veteran was on active military 
service on that date.  Consequently, all of the evidence 
submitted in support of the veteran's most current claim was 
cumulative and redundant in nature, and as such, did not 
constitute new and material evidence.  


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Initially, the Board notes that the Court of Appeals for the 
Federal Circuit struck down the legal test which found that 
in order for newly submitted evidence to be considered 
material, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Hodge v. West, 
115 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit found 
that this test imposed a greater burden than what was contem-
plated by the law and regulations on the issue of "new and 
material evidence."  The provisions of 38 C.F.R. § 3.156(a), 
provide that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 115 F.3d at 1363.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999).  First, 
VA must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service, including active duty for training.  Service 
connection may also be established for injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.6 (1998).  

Active service includes any period of active duty training 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty, or a period of inactive 
duty training during which the veteran was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a). Further, active duty training includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty prescribed for 
the Reserves. 3 8 U.S.C.A. § 101(23)(A).  Reserves includes 
the Army National Guard of the United States. 38 U.S.C.A. § 
101(26), (27).

VA regulations also provide that any individual who, when 
authorized or required by competent authority, assumes an 
obligation to perform active duty for training or inactive 
duty training and is disabled or dies from an injury incurred 
while proceeding directly to or returning directly from such 
active duty for training or inactive duty training shall be 
deemed to have been on active duty for training or inactive 
duty training, as the case may be.  VA will determine whether 
such individual was so authorized or required to perform such 
duty, and whether the individual was disabled or died from 
injury so incurred.  In making such determinations, there 
shall be taken into consideration the hour on which the 
individual began to proceed or return; the hour on which the 
individual was scheduled to arrive for, or on which the 
individual ceased to perform, such duty, the method of travel 
performed; the itinerary; the manner in which the travel was 
performed; and the immediate cause of disability or death.  
Whenever any claim is filed alleging that the claimant is 
entitled to benefits by reason of this paragraph, the burden 
of proof shall be on the claimant.  38 C.F.R. § 3.6(e).

Under the law, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service, provided the disability was not 
the result of the veteran's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.301(b) 
(1998).  Disability proximately caused by the drinking of a 
beverage to enjoy its intoxicating effects will be considered 
the result of willful misconduct.  See 38 C.F.R. § 
3.301(c)(2).  Furthermore, an injury or disease incurred 
during active service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(d) (1998).  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause 
disability.  Id.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis.  As mentioned above, the veteran's original claim 
was denied because the evidence did not confirm that he was 
serving on active duty, to include ACDUTRA or inactive 
training duty, at the time of his motor vehicle accident of 
February 1, 1981.  

The evidence on file at the time of the last denial in June 
1989 clearly showed that the veteran had a seizure disorder 
as a result of the head injury he sustained in the motor 
vehicle accident.  Thus, the additional evidence submitted to 
show that he experienced seizures as a result of this 
accident is not "new" because it is cumulative of the 
evidence already on file at the time of the prior denial.

Initially, it appears that the additional evidence submitted 
regarding the circumstances of the motor vehicle accident is 
also cumulative, in that there was no dispute at the time of 
the last prior denial that the veteran was in a motor vehicle 
accident on February 1, 1981.  However, as stated above, the 
Federal Circuit has found that evidence would be new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability..."  Hodge at 1363.  The veteran's 
hearing testimony, the complete police report of the 
accident, and the lay statements submitted in support of the 
veteran's claim, do provide some additional details about the 
circumstances surrounding the initial injury.  Consequently, 
the Board finds that this evidence about the motor vehicle 
accident does contribute "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability..."  As such, it constitutes new and material 
evidence sufficient to reopen the veteran's claim under the 
Federal Circuit's holding in Hodge.

Furthermore, the February 1998 statement from Major Wheatfall 
does tend to show that the veteran was required to report for 
National Guard duty during the weekend of his motor vehicle 
accident.  The Board notes that the evidence submitted to 
reopen, for the purpose of determining whether new and 
material evidence has been presented, is presumed credible.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As this evidence 
addresses the specific reason for the prior denials, the 
Board finds that this evidence, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).

However, the Board's analysis of the veteran's claim does not 
end with the finding of new and material evidence.  As stated 
above, the Court held in Elkins, supra, that if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In determining whether the claim is well-grounded, the Board 
notes, as mentioned above, that the medical evidence clearly 
shows that the veteran's seizure disorder is due to the head 
injury he sustained in the motor vehicle accident of February 
1, 1981.  Further, the veteran's testimony, the lay statement 
from his sister, and the February 1998 statement from Major 
Wheatfall does indicate that the veteran was required to 
report for National Guard duty the weekend of the accident.  
This evidence, including the veteran's testimony that he was 
traveling to his National Guard drill, is presumed credible 
for the purpose of determining well groundedness.  Meyer v. 
Brown, 9 Vet. App. 425, 426 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Service connection may be established 
when an individual has been disabled or died from an injury 
incurred or aggravated while performing inactive duty 
training, or while he was proceeding directly to or returning 
directly from inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.

According to Major Wheatfall's February 1998 statement, the 
veteran was required to be on duty from 7:30 a.m. to 4:30 
p.m. on Saturday, January 31, 1981, and Sunday, February 1, 
1981, and that he had fulfilled his duty requirements for 
Saturday.  Therefore, this statement shows that the veteran's 
accident occurred approximately 8 and 1/2 hours after he was 
finished with his duty for Saturday, and approximately 6 and 
1/2 hours before he was required to report for duty on Sunday.  
The veteran's assertion that the automobile accident and 
resulting injury occurred while he was traveling to a monthly 
National Guard drill is not supported by the known facts.  
The distance from the location of the accident (as given in 
the police report) and the National Guard Armory at 2101 Cobb 
Park Drive in Fort Worth, Texas, (see veteran's statement of 
August 1983) is less than 15 miles.  Inasmuch as the accident 
occurred shortly before 1 a.m. at a location within 30 
minutes of the National Guard Armory, and inasmuch as he was 
not required to report for duty at the armory until 7:30 
a.m., it is not plausible that the veteran was proceeding 
directly to the Armory.  Thus, the veteran may not be deemed 
to have been on inactive duty training at the time of the 
accident.  Accordingly, his claim is not well-grounded and 
must be denied.

The Board notes that even if the veteran were deemed to have 
been on inactive duty training at the time of his motor 
vehicle accident, his claim would ultimately be denied 
because the evidence on file tends to show that the accident 
was the result of the veteran's own willful misconduct.  As 
stated above, the police report of the accident shows that 
one of the factors contributing to the accident was the fact 
that the veteran was driving at an unsafe speed.  More 
importantly, the report also reflects that the veteran was 
found to be under the influence of alcohol at the time of the 
accident, and the veteran has acknowledged he had a few 
beers.  The fact that he was under the influence of alcohol 
supports the finding that the accident was the result of his 
own willful misconduct, and service connection may not be 
granted for a disability that is the result of the veteran's 
own willful misconduct.  See 38 C.F.R. § 3.301.


Increased Ratings.  In general, a veteran's claim of 
increasing severity of a service-connected disability 
establishes a well-grounded claim for an increased 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran has asserted that both his bilateral pes planus 
and gastritis are more disabling than contemplated by the 
current evaluations.  Therefore, his claims for increased 
evaluations are well-grounded.  The RO has obtained medical 
records from health care providers who have treated the 
veteran, and has had him examined for both disabilities.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).


Pes Planus: Background.  Service connection was granted for 
bilateral pes planus by a January 1975 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective July 10, 1974.  This rating was subsequently 
increased to 10 percent by a December 1976 rating decision, 
effective July 26, 1976.

The veteran's claim for a disability rating in excess of 10 
percent was received in April 1996.  VA medical records were 
subsequently obtained that covered the period from January 
1995 to June 1996.  In December 1995 it was noted that the 
heels of the veteran's prescription shoes were appreciably 
worn, resulting in further increased pressure to the arches.  
Consequently, he was referred to prosthetics for a new pair 
of shoes.  Additionally, it was noted at that time that the 
veteran was functioning well with inner sole supports.  The 
veteran was subsequently seen in February 1996 for complaints 
of pain in the right foot.  It was noted that he was still 
waiting for his new pair of prescription shoes.  There was no 
evidence of gout or inflammation.  The veteran was prescribed 
an increased dose of Ibuprofen for the pain.

In an October 1996 rating decision, the RO concluded that the 
findings of the VA medical records were consistent with the 
veteran's current 10 percent disability rating for his pes 
planus.  Therefore, his claim for an increased rating was 
denied.  Additionally, the RO found that the veteran was not 
entitled to an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  The veteran appealed this decision 
to the Board.

A VA feet examination was accorded to the veteran in June 
1997.  The examiner noted that the veteran reported chronic 
pain in both feet, and it was noted that he took medication 
for the pain.  It was also noted that the veteran wore a VA 
supplied special high top "surgical last" shoes with 
leather insoles to help his feet.  Regarding his subjective 
complaints of pain and fatigability, on a scale of zero with 
maximum pain being 100 percent, the veteran reported that his 
average pain was at a 75 to 80 percent level.  Moreover, he 
described his pain on the date of examination as being at the 
100 percent level.  In regard to fatigue, again on a scale of 
zero to 100 percent, the veteran reported that his fatigue 
during flare-ups was at 75 percent.  On examination, the 
veteran demonstrated a slow gait pattern.  The examiner found 
that the veteran had moderate congenital hereditary pes 
planus, bilaterally.  Additionally, the veteran had small 
bunions and mild hallux, bilaterally.  He also had 
discoloration of his toe nails with thickening, bilaterally.  
The examiner noted a residual post-operative scar over the 
medial navicular area of the right foot which measured 4 cm.  
The scar was non-hypertrophied, nor was it unduly tender.  
Further, the veteran did not have any undue tenderness in his 
feet, nor any palpable abnormalities, other than the moderate 
pes planus.  Regarding the Achilles tendon, the examiner 
found that it was in neutral or normal alignment.  Also, it 
could not be altered with manipulation.  Similarly, the 
degree of valgus could not be altered with manipulation.  
However, the hallux valgus could be brought to neutral 
position with manipulation.  The bunion could not be altered 
with manipulation.  There was no mid-foot malalignment except 
for the pes planus, and it could only be mildly corrected.  
Additionally, there were no hammertoes or associated 
deformity of the lesser toes other than for the toenails.  
Based on the foregoing, the examiner's diagnostic impressions 
were pes planus, congenital, hereditary, bilateral; hallux 
valgus, bilaterally; bunions, bilaterally; and onychomycoses, 
bilaterally.

X-rays of the veteran's feet revealed bilateral pes planus 
and hallux valgus, but nothing acute was identified.

Additional VA medical records were subsequently added to the 
claims file that cover the period from June 1983 to June 
1995, some of which were already of record.  These records 
show that the veteran received treatment for a bunion problem 
of the left foot in February 1994.  It was noted at that time 
that the right foot was not giving him a great deal of 
problem, but that his left was, with reference to the bunion 
area.  He specifically stated that it bothered him when he 
wore tight shoes.  Additionally, he stated that he did not 
regularly wear his arch supports, although when he did wear 
them it helped.  Examination revealed bilateral pes planus, 
particularly on the left.  There was an exostosis on the 
medial side of the first metatarsal with very moderate hallux 
valgus and some rotation.  On the right he only had a 
tendency to pes planus.  The examiner noted that X-rays of 
the left foot, non-standing, did not show a great deal of 
metatarsus primus varus and only moderate hallux valgus, some 
of which was in the interphalangeal joints.  The exostosis 
was only moderately large, and there was only a moderate 
shift of the sesamoids.  Overall, the examiner opined that 
the veteran did not have enough problems to warrant a bunion 
procedure.  Further, it was opined that if the veteran wore 
shoes that accommodated this area and the foot plus arch 
supports he should be able to remain comfortable and get by 
without an operation for quite some time.  The veteran 
received follow-up treatment for left foot pain in January 
1995.  He reported that he continued to experience chronic 
left foot pain, as well as occasional arch discomfort which 
he described as soreness with increased ambulation on the 
plantar surfaces of his feet.  There was no evidence of 
swelling, redness, increased temperature, or infection.  
Similarly, he was negative for cellulitis.  The examiner 
decided to refer the veteran to prosthetics for extra depth 
ortho inlay shoes in place of his current shoe.  It was noted 
that the veteran had a high top ortho inlay shoe which he 
stated was comfortable; he did not have any problem when he 
wore the shoe.  The examiner also recommended conservative 
treatment, unless the veteran continued to have symptoms in 
spite of prescription shoes.

In a November 1998 Supplemental Statement of the Case, the RO 
found that the cumulative evidence confirmed the finding of 
moderate pes planus consistent with the 10 percent rating.  
The RO also found that the veteran was not entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


Pes Planus: Legal Criteria.  In evaluating disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also 
be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognized actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).  
Mild symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensable disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.


Pes Planus: Analysis.  In the instant case, the Board finds 
that the medical evidence does not show that the veteran's 
pes planus is manifest by marked deformity, accentuated pain 
on manipulation and use, indications of swelling on use, and 
characteristic callosities.  Therefore, the veteran does not 
meet or nearly approximate the criteria for the next higher 
rating of 30 percent under Diagnostic Code 5276.  Further, 
there is no evidence of marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  Moreover, the evidence indicates that the 
veteran's foot pain is relieved, at least to some extent, by 
orthopedic shoes.  Consequently, he is not entitled to a 50 
percent rating under this Code either.  38 C.F.R. § 4.71a.

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 10 percent.  Granted, the veteran has asserted that 
the pain in his feet has increased, and reported at his June 
1997 VA examination that his average pain was at a 75 to 80 
percent level, and that his pain on the date of examination 
was at the 100 percent level.  Additionally, he reported that 
his fatigue during flare-ups was at 75 percent.  Despite 
these subjective complaints, the record does not contain 
evidence by which it can be factually ascertained that there 
is functional impairment attributable to the pes planus which 
would warrant a rating in excess of the 10 percent rating 
currently in effect.  Moreover, as stated above, the evidence 
indicates that the veteran's foot pain is relieved, at least 
to some extent, by orthopedic shoes.  Also, the evidence on 
file does not show that crepitation is present.  Therefore, 
the factors to be considered pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide any basis for a rating in 
excess of 10 percent on a schedular basis.

The Board concurs with the RO's determination that the 
veteran's bilateral pes planus does not warrant an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
No evidence has been submitted to show that this disability 
has caused marked interference with employment.  Also, while 
the evidence shows outpatient treatment for foot pain, it 
does not show that the veteran's pes planus has required 
hospitalization.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, and must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a seizure 
disorder, the claim is reopened.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied.


REMAND

The service medical records show that in May 1974 the veteran 
was hospitalized for pain in the upper abdomen and lower 
chest.  He underwent a gastroscopy which showed the esophagus 
to be clear.  There were no mucosal changes, and no reflux 
seen.  The stomach showed reddened mucosa throughout.  No 
ulcer was seen, and there was no reflux from the duodenum.  
Also, the pyloris appeared normal.  Proctoscopic examination 
revealed small internal hemorrhoids.  The mucosa of the 
rectum was normal.  Final diagnoses were gastritis; 
hepatitis, australian antigen positive, not drug related; and 
internal hemorrhoids.

Service connection was granted for gastritis by a December 
1976 rating decision.  It was noted that the latest 
examination report showed the veteran to have complaints of 
chest fullness and pain in the chest wall, which were similar 
to the symptoms he had in service when diagnosed with chronic 
gastritis.  A 10 percent disability rating was assigned, 
effective July 26, 1976.

The veteran's claim for a disability rating in excess of 10 
percent was received in April 1996.  VA medical records were 
subsequently obtained that covered the period from January 
1995 to June 1996.  These records show that the veteran was 
seen in July 1995 with complaints of vomiting for the past 
two days, although he stated that he was no longer feeling 
nauseated.  It was noted that he had a history of hiatal 
hernia with reflux.  Examination revealed positive bowel 
sounds and a mildly tender epigastric area.  He was treated 
with medication and told to avoid certain foods.  

A VA stomach examination was accorded to the veteran in June 
1997.  At this examination the veteran reported that he has 
had chronic constipation ever since he was in the service.  
He reported that he could go as much as a week without having 
a bowel movement, and that he had to take lots of laxatives 
and enemas and so on to keep his bowels open.  It was noted 
that he was supposed to take Metamucil, but that he did not.  
It was also noted that he was being treated by the VA clinic 
in Fort Worth for his chronic and acute gastritis and 
esophageal reflux disease with Pepcid.  This helped somewhat, 
but he reported that his condition was worse even though he 
had stopped drinking alcohol several years earlier.  The 
veteran still smoked.  He also reported that sometimes 
certain foods upset his stomach.  Further, he stated that 
sometimes while just driving the car he would suddenly have 
an urge to vomit and throw-up all over the steering wheel.  
He thought that his gastric reflux problem was worse.  The 
examiner stated that the veteran's constipation problem was a 
chronic one, and that there was no evidence on any of the X-
ray studies that there was any kind of adhesions or any kind 
of a tumor or true blockage, and that what the veteran had 
was a functional constipation problem.  At the time of the 
examination, the veteran had no diarrhea, just constipation.  
He had some episodes of some distention with nausea and 
vomiting, but these episodes only lasted for a few hours; 
they did not last long periods of time.  

The examiner stated that the physical examination was 
unremarkable.  The veteran was found to be rather obese, with 
a normal abdomen.  There were no scars.  Further, he had 
never had any surgery, and did not have any hernia, at least 
inguinal hernias or umbilical hernias.  No masses were felt, 
and there was no particular tenderness.  Based on the 
foregoing, the examiner diagnosed 1) a very definite history 
of chronic gastritis with acute exacerbations; 2) hiatal 
hernia with reflux or gastroesophageal reflux disease; and 3) 
a functional constipation problem without any intestinal 
obstructions or adhesions.  Further, the examiner stated that 
in his opinion the veteran's gastritis with reflux was 
constant, that it kept flaring-up, and that it was moderately 
worse than it was several years earlier.

Additional VA medical records were subsequently added to the 
claims file that cover the period from June 1983 to June 
1995, some of which were already on file.  While these 
records reflect that the veteran was on medication for his 
hiatal hernia with reflux disease, no pertinent findings were 
shown regarding his gastritis.

Under Diagnostic Code 7307, chronic hypertrophic gastritis 
(identified by gastroscope), with small nodular lesions, and 
symptoms, warrants a 10 percent evaluation.  (emphasis 
added).  Chronic hypertrophic gastritis (identified by 
gastroscope), with multiple small eroded or ulcerated areas, 
and symptoms, warrants a 30 percent rating.  Chronic 
hypertrophic gastritis (identified by gastroscope), with 
severe hemorrhages, or large ulcerated or eroded areas, 
warrants a 60 percent rating.  Atrophic gastritis, with a 
complication of a number of diseases, including pernicious 
anemia, is rated on the underlying condition.  38 C.F.R. 
§ 4.114.

In the instant case, the Board notes that it does not appear 
that the veteran was provided with the opportunity to undergo 
a gastroscopy at his June 1997 VA stomach examination.  
Accordingly, the Board is of the opinion that the examination 
may have been inadequate for evaluating the severity of the 
veteran's gastritis pursuant to Diagnostic Code 7307.  
Pursuant to the mandatory duty to assist, the Board concludes 
that the veteran should be provided with the opportunity to 
have a gastroscopy in conjunction with his claim for an 
increased disability evaluation.

As an additional matter, the Board notes that VA regulations 
hold that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 
4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Here, even though the June 1997 VA examiner diagnosed a 
hiatal hernia with reflux or gastroesophageal reflux disease 
as a separate condition from the gastritis, his opinion that 
the gastritis with reflux was constant clearly indicates that 
the gastritis is productive of symptoms and that the reflux 
disease may be related to the service-connected gastritis.  A 
medical opinion as to the relationships between the reflux 
disease and the service-connected gastritis (or clarification 
as to whether or not the reflux disease is a manifestation of 
the gastritis) is needed in order to determine the proper 
rating for the gastritis.  See 38 C.F.R. §§ 4.113, 4.114.

For the reasons stated above, this claim is REMANDED for the 
following.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his stomach 
problems.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his gastritis.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The veteran 
should be provided an opportunity to 
undergo a gastroscopy in conjunction with 
this examination.  If the veteran chooses 
not to undergo the gastroscopy, it should 
be so noted.  The examiner should 
identify all symptoms of gastritis and 
express an opinion as to relationship, if 
any, between the veteran's reflux disease 
and the gastritis.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue of entitlement to 
a disability rating in excess of 10 
percent for gastritis in light of any 
additional evidence added to the records 
assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

